Mb. Chief Justice Holleeich delivered the opinion of the court: Claimants who were engaged in the plumbing, heating and electrical business at Vandalia, Illinois, seek to recover the sum of Four • Hundred Dollars and Fourteen Cents ($400.14) for labor and materials furnished between February 3d and June 27,1931 in connection with certain improvements and repairs made at the State Farm at Vandalia. Such labor and materials were furnished at the instance and request of the then superintendent of such State Farm, and the reasonableness of the claim is not questioned. The claims were presented in the first instance to the then superintendent of the Farm, but were not paid on account of the fact that the appropriations for such purposes had lapsed or were exhausted. No reason is presented why the claim should not be paid. Mr. Frank D. Whipp, Superintendent of Prisons, states that he has had the claims checked and suggests approval. It is Thebefobe Obdebed that an award be entered in favor of the claimants for the amount of the claim, to wit: Four Hundred Dollars and Fourteen Cents ($400.14).